                 Case 2:18-cv-01732-RSM Document 63 Filed 07/13/20 Page 1 of 2



 1
                                                                    The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE

11   UNILOC 2017 LLC,                                     Case No. 2:18-cv-01732-RSM

12                                  Plaintiff,            JOINT STIPULATION AND MOTION,
                                                          AND ORDER TO EXTEND DEADLINES
13          v.
                                                          NOTED ON MOTION CALENDAR:
14   HTC AMERICA, INC.,                                   JULY 10, 2020

15                                  Defendant.

16

17

18                                                 ORDER

19          Based on the foregoing stipulation of the parties, IT IS SO ORDERED that the Order

20   Setting Trial Dates and Related Dates, Dkt. No. 55, is amended as follows:

21
                      Event                          Current Date              Amended Date
22
      JURY TRIAL DATE                            March 15, 2021          -
23
      Markman hearing at 9:00 AM on              9/10/2020               -
24

25    Reports from expert witnesses under        8/14/2020               10/13/2020
         FRCP 26(a)(2) due
26
      Rebuttal expert reports due                9/11/2020               11/10/2020
27

28    ORDER TO EXTEND DEADLINES                       1
      2:18-CV-01732-RSM
             Case 2:18-cv-01732-RSM Document 63 Filed 07/13/20 Page 2 of 2



 1
     Expert discovery deadline               Not set                   12/4/2020
 2
     All motions related to discovery must   9/11/2020                 -
 3       be noted on the motion calendar
         no later than the Friday before
 4       discovery closes pursuant to
         CR7(d)(d)(3) or CR37(a)(2)(B)
 5

 6   Discovery completed by                  10/13/2020                -

 7   All dispositive motions must be filed   11/6/2020                 12/15/2020
         by and noted on the motion
 8       calendar no later than the fourth
         Friday thereafter (see CR7(d))
 9
     Settlement conference per CR            1/6/2021                  -
10
        39.1(c)(2) held no later than
11
     Mediation per CR 39.1(c)(3) held no     1/13/2021                 -
12     later than

13   All motions in limine must be filed     1/13/2021                 -
         by and noted on the motion
14       calendar for the third Friday
15       thereafter pursuant to CR7(d)

16   Agreed pretrial order due               3/3/2021                  -

17   Trial briefs, proposed voir dire        3/10/2021                 -
        questions and jury instructions
18
     Pretrial conference to be scheduled                               -
19      by the Court.
20   Length of JURY Trial:                                             5 days
21

22
                                   DATED this 13th day of July, 2020
23

24

25

26
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
27

28   ORDER TO EXTEND DEADLINES                    2
     2:18-CV-01732-RSM
